CLD-031                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 15-2174
                                       ___________

                                 JOAQUIN IRWIN FOY,
                                            Appellant

                                             v.

     THE SUPER-RICH MEMBERS OF THE ILLUMINATI, (Bilderberg Group);
                      B.R. JETT, Hon. Warden, et al.;
                         POPE; OBAMA; BIDEN
                 ____________________________________

                    On Appeal from the United States District Court
                              for the District of New Jersey
                                 (D.N.J. 1-15-cv-01869)
                    District Court Judge: Honorable Noel L. Hillman
                      ____________________________________

         Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
         or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   October 29, 2015
              Before: FISHER, JORDAN and VANASKIE, Circuit Judges

                           (Opinion filed: November 16, 2015)
                                        _________

                                        OPINION*
                                        _________

PER CURIAM


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Joaquin Foy, a federal inmate at the Federal Medical Center in Rochester,

Minnesota, filed a petition for a writ of habeas corpus under 28 U.S.C. § 2241 in the

United States District Court for the District of New Jersey. The District Court summarily

dismissed his petition. Although Foy did not identify the conviction or commitment he

was attempting to challenge, the District Court found that Foy suffered convictions in the

United States District Courts for the Eastern District of Pennsylvania and the Western

District of Missouri, but that he had not been convicted or sentenced in the District of

New Jersey. The District Court evidently treated Foy’s petition as a 28 U.S.C. § 2255

motion and dismissed it because Foy did not seek to challenge a judgment from a United

States District Court in the District of New Jersey. Foy appeals. We have jurisdiction

under 28 U.S.C. § 1291. We exercise plenary review over the District Court’s dismissal

order. See United States v. Friedland, 83 F.3d 1531, 1542 (3d Cir. 1996). We may

summarily affirm if the appeal presents no substantial questions. See 3d Cir. L.A.R.

27.4; I.O.P. 10.6.

       The District Court correctly dismissed Foy’s petition. The proper venue for a §

2241 petition lies in the prisoner’s district of confinement. Rumsfeld v. Padilla, 542 U.S.

426, 443 (2004). For Foy, that district is the District of Minnesota. Because Foy filed his

§ 2241 petition in the District of New Jersey, the District Court lacked jurisdiction. See

id.

       We note that the District Court did not expressly address the possibility of

transferring Foy’s habeas petition to the District of Minnesota or construing it as a § 2255
                                             2
motion and transferring it to one of the courts that had convicted him. Such a transfer

would be appropriate if it were “in the interest of justice.” 28 U.S.C. § 1631. A review

of the record—including Foy’s instant habeas petition, his pro se brief, and the other

habeas petitions he filed in the Eastern District of Pennsylvania—reveals that the interests

of justice would not be served by transferring Foy’s § 2241 petition.

       Accordingly, we will summarily affirm the judgment of the District Court.




                                             3